Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed November 11, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no date for the Non-Patent Literature for PCT/PT2018/050017.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claims 1-13 are objected to because of the following informalities.  Appropriate correction is required.
	Amended Claim 1 Line 5 could read, “…retain a flange of the flanged cork stopper.”
said chamber top and chamber bottom ….”
	Amended Claim 3 Line 3 could read, “…wherein said chamber top is closed and said chamber bottom is opened ….”
	Amended Claim 8 Lines 2-3 could read “…so that two splines 
	Amended Claim 10 Line 5 could read “…attached to said flange 
	Amended Claim 13 Lines 1-2 could read, “A production process of a capsulated stopper 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Amended Claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catlin (GB 659632).
Re Amended Claim 1, Catlin – a closure for flasks and bottles – discloses a capsule for a flanged cork stopper [3], the capsule having a body comprising a top [1] and a cavity [2] inside which at least two anti-rotation splines [1b] are arranged, wherein the capsule further comprises an axial retention chamber [within cavity 2] wherein said retention chamber is shaped to receive and axially retain a flange [3a] of the flanged cork stopper [Fig. 4].

    PNG
    media_image1.png
    802
    492
    media_image1.png
    Greyscale


Re Amended Claim 4, Catlin discloses said chamber top matches with the top of the capsule body [Fig. 4].
Re Amended Claim 5, Catlin discloses said anti-rotation splines are disposed within said retention chamber [Fig. 4].
Re Amended Claim 7, Catlin discloses said anti-rotation splines are parallel to one another [Fig. 5].
Re Amended Claim 8, Catlin discloses said anti-rotation splines are arranged so that two splines form an obtuse angle or an acute angle with each other [Fig. 5].

    PNG
    media_image2.png
    364
    363
    media_image2.png
    Greyscale

	Re Amended Claim 9, Catlin discloses a thread [1a] disposed within said cavity of the capsule body [Page 1 Lines 45-51].

	Re Amended Claim 11, Catlin discloses said flange is disposed at one end of said cylindrical body of the cork stopper [Fig. 2].
	Re Amended Claim 13, Catlin discloses a production process of a capsulated stopper comprising a step of placing a flange [3a] of a flanged cork stopper with an axial retention chamber of a capsule as claimed in claim 1 [Fig. 4].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Catlin as applied to amended claim 1 above in view of Steuart (GB 640216).
Re Amended Claim 3, Catlin does disclose said retention chamber comprises a chamber top and a chamber bottom wherein said chamber bottom is opened and defined as a bottom flap [Fig. 3].  Catlin does not expressly disclose that the chamber 
Re Amended Claim 6, Catlin does not expressly disclose said anti-rotation splines are disposed outside said retention chamber.  However, Steuart discloses said anti-rotation splines [Steuart, 11] are disposed outside said retention chamber [Steuart, Fig. 5].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses anti-rotation splines outside of the retention chamber, as well as retention splines within the chamber.  One of ordinary skill would be able to modify the Catlin closure to have anti-rotation splines outside of the chamber, before the effective filing date of the invention with predictable and obvious results, to have the cap and the retention ring to be removed together [Steuart, Page 1 Lines 64-67].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Catlin as applied to amended claim 10 above in view of Rubin (2,365,598).
Re Amended Claim 12, Catlin does not expressly disclose said flange is disposed in a portion situated between both ends of cylindrical body of the cork stopper.  However, Rubin – a closure for bottles – discloses said flange [Rubin, 33] is disposed in a portion situated between both ends of cylindrical body of the cork stopper [Rubin, Fig. 8].  The Applicant believes the claimed invention has an improvement over the prior art, .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736